Citation Nr: 0910749	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES
1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a back disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for pericarditis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to 
September 1967 and from August 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the Department of Veterans Affairs Regional Office (RO) 
in Montgomery, Alabama determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for a back disorder and for pericarditis 
(claimed also as a heart disorder) had not been received.  

This matter was previously before the Board in April 2008, at 
which time it was remanded for additional development.  The 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  An August 1997 rating decision continued previous denials 
of service connection for a back disorder.  The Veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.

2.  Evidence received since the August 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a low back disorder.  

3.  A January 1974 Board decision denied service connection 
for chronic heart disease to include pericarditis.  

4.  Evidence received since the January 1974 Board decision 
does not raise a reasonable possibility of substantiating the 
service connection claim for a chronic heart disease, claimed 
as pericarditis.  

CONCLUSIONS OF LAW

1.  Additional evidence received since the final August 1997 
rating decision is not new and material, and the requirements 
to reopen the claim for service connection for a back 
disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).  

2.  Additional evidence received since the final January 1974 
Board decision is not new and material, and the requirements 
to reopen the claim for service connection for pericarditis 
have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 (2008).

In addition, on March 31, 2006, the Court of Appeals for 
Veterans Claims (Court) held that, where the appellant files 
a claim to reopen a previously denied service connection 
issue, the appellant must be supplied with notice of the 
evidence and information necessary to reopen the claim for 
service connection, the evidence and information necessary to 
establish entitlement to the underlying claim, and a 
description of the exact reasons for the previous denial of 
the claim for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1, 9-11 (2006).  The Court explained that in 
notifying the claimant of what evidence would be considered 
new and material, VA should look at the basis for the denial 
in the prior decision and identify the evidence that would 
substantiate the element(s) of a service connection claim 
found lacking in the previous denial.  Id. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated June 2003 and April 2008.  The VCAA 
notice letter furnished to the Veteran in June 2003 
referenced the Veteran's back and pericarditis claims but did 
not describe the type of evidence necessary to substantiate 
the required element(s) of service connection that were found 
insufficient in the previous denial as required by the 
Court's ruling in Kent.  Id.  In April 2008, the Board 
remanded the Veteran's claims to the Appeals Management 
Center (AMC) to issue a VCAA notification letter to include a 
discussion of the bases of the prior final denials of service 
connection for the Veterans claimed disorders of low back and 
pericarditis.  The AMC issued such notice later in April 
2008.  The content of the June 2003 and April 2008 VCAA 
notice letters sent to the Veteran reflect compliance with 
the requirements of the law as found by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent, supra.  [The timing defect of the April 2008 letter was 
cured by the AMC's subsequent readjudication of the claims on 
appeal and issuance of a supplemental statement of the case 
in July 2008.]  

In the notice letters, the VA acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  In addition, the VA defined "new" and "material" 
evidence and identified the bases of the RO's last denials of 
the Veteran's claims to reopen.  The VA also identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The VA 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The VA also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  In addition, VA 
advised the Veteran to identify or send directly to VA all 
evidence he had in his possession, which was pertinent to his 
claims.  

Moreover, VA has a duty to assist the Veteran in the 
development of his claims.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supplement 
2007); 38 C.F.R. § 3.159 (2008).  In this case, the RO 
obtained copies of records of pertinent VA and private 
medical care that the Veteran had received.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his low back disorder and 
pericarditis claims.  Importantly, however, a specific VA 
medical opinion/examination is not needed to consider whether 
he has submitted new and material evidence.  Rather, as has 
been accomplished here, the Board has reviewed all the 
evidence associated with the claims folder and particularly 
the evidence submitted since the last final denials.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claims.  In fact, in 
a Supplemental Statement of the Case Notice Response dated 
July 2008, the Veteran indicated that he had no other 
information or evidence to submit with regard to his 
application to reopen the previously denied claims for 
service connection for a low back disorder and pericarditis.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his applications to reopen previously denied claims for 
service connection for a low back disorder and pericarditis.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 C.F.R. § 3.156(a) (2008).  
Thus, in this case the Veteran's claims may be reopened if it 
is determined that new and material evidence has been 
submitted.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  For claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2008).

In the present case, the Veteran filed his request to reopen 
his claim for service connection for a low back disorder in 
December 2001 and his application to reopen his claim for 
service connection for pericarditis in June 2001.  Therefore, 
the revised version of 38 C.F.R. § 3.156(a) will apply to 
both portions of the Veteran's appeal.  

	A.  Back Disorder

The Veteran's request to reopen his claim for service 
connection for a low back disorder (claimed also as history 
of chronic low back pain with degenerative changes at L3-4 
and L4-5) was denied in an August 1997 rating decision on the 
basis that new and material evidence adequate to reopen the 
claim had not been submitted.  The Veteran did not appeal 
that decision and it became final.  

A review of the record reveals that the Veteran filed an 
initial claim for service connection for a back disorder in 
July 1972.  That claim was denied by rating decision dated 
October 1972 on the basis that the chronic back disability 
claimed by the Veteran was not shown by the evidence of 
record, which at that time were service medical records and a 
September 1972 VA Hospital Summary.  The Veteran perfected an 
appeal of that decision to the Board, and, in a January 1974 
decision, the Board denied the Veteran's claim for service 
connection for a chronic back condition because the evidence 
of record failed to establish that a back condition was 
incurred or aggravated during his periods of active duty 
service.  The Board's decision is final.  

In August 1990 the Veteran requested that his previously 
denied claim for service connection for a back disorder be 
reopened.  By rating decision dated August 1990 the RO again 
disallowed the claim for service connection for a chronic 
back disability on the basis that service medical records and 
medical evidence submitted by the Veteran showed no treatment 
for a back condition during service.  The evidence submitted 
to support the Veteran's claim was his statement that he hurt 
his back in 1971 and was restricted to his barracks for two 
weeks and not allowed to lift anything.  He also stated that 
in 1977 while working for the City of Opp, he hurt his back 
again and had to use crutches for two weeks.  A medical 
report including x-rays dated November 1986 from Dr. KLS 
which shows that the Veteran came to him complaining with 
severe low back pain was also submitted.  The Veteran did not 
appeal this decision, which therefore became final.  

In November 1994 the Veteran again filed a claim for service 
connection for a back disorder alleging injury to his back in 
service in August 1971.  By rating decision dated December 
1994, the RO denied entitlement to service connection for a 
back condition as the evidence received did not show that the 
Veteran's claimed backed disorder was incurred in or 
aggravated by active military service.  In support of his 
claim, the Veteran submitted a September 1994 medical report 
from Dr. JHH.  The doctor stated that he thought that the 
Veteran had degenerative disc disease and chronic spondylitis 
of the lumbar spine and some new symptoms compatible with 
some sciatica.  The Veteran did not appeal that decision, 
which therefore became final.  

In March 1995 the Veteran again requested that his claim for 
service connection for a back condition be reopened.  In his 
claim he stated that he initially injured his back while at 
Fort Rucker in August or September 1971 while on active duty.  
He also stated that he had been admitted to the VA Medical 
Center (VAMC) in Montgomery in March 1995 for his back 
disability.  In June 1995 the RO again denied the Veteran's 
claim.  The basis for the denial was that the evidence 
received did not show that the Veteran had a chronic back 
condition which was incurred during his period of active 
military service.  The relevant evidence submitted to support 
his claim was a medical statement from Dr. REW dated August 
1987 that provided a summary and conclusion of history of 
chronic backache, not disabling by patients history.  Also 
submitted was a duplicate copy of the September 1994 medical 
statement of Dr. JHH of the Dothan Bone and Joint Clinic, and 
VAMC radiological reports dated January 1995 to March 1995.  
The Veteran did not appeal that decision, which therefore 
became final.  

In February 1997 the Veteran requested to reopen his claim 
for service connection for history of chronic low back pain 
with degenerative changes at L3-4 and L4-5.  In an August 
1997 rating decision the RO declined to reopen the Veteran's 
claim and found that new and material evidence adequate to 
reopen the claim had not been submitted.  The evidence 
submitted to support his claim was his own written statements 
dated February 1997 and April 1997, military personnel 
records, a duplicate copy of the medical statement of Dr. 
JHH, and a copy of a favorable decision from the Social 
Security Administration (SSA) dated January 1996.  The 
Veteran did not appeal that decision, which therefore became 
final.  

In December 2001, the Veteran submitted his most recent 
request to reopen his claim for service connection for a low 
back disorder.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) noted that not every 
piece of new evidence is "material," but that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Id., 155 F.3d at 1363.  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final 
decision in August 1997.  

The Court has stated that in determining whether evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of the 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
supra (and continues to be a binding precedent).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans, supra at 285.

Evidence obtained since the time of the August 1997 rating 
decision includes, medical evidence from Opp Medical Center 
dated August 1987, radiologic findings of the lumbar spine 
reports dated March and August 1987, January 1990, March 
1995, May 1995, March 1996, a March 1995 VAMC discharge 
summary with diagnosis of chronic low back pain, etiology 
undetermined, a March 1996 VA compensation and pension 
examination of the spine with diagnosis of history of chronic 
low back pain with history of degenerative disc changes of 
L3-4 and L4-5, Biloxi VAMC records dated September 1999 to 
August 2002 (record of June 2001 shows an assessment of 
ankylosing spondylitis), Pensacola VA outpatient treatment 
records from April 1995 to June 1999 show assessments of low 
back pain, April 2001 VAMC outpatient treatment report shows 
diagnosis of degenerative disk disease, January 1996 
favorable SSA decision and medical records used in support of 
the grant of SSA disability benefits and a personal written 
statement from the Veteran received January 2006, wherein he 
asserts that he first injured his back while on a detail when 
out on field maneuver between July and August 1971.  He 
stated that he was on sick call everyday for two weeks and 
was not allowed to pick up anything heavier than eating 
utensils.  

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in August 
1997, the Board finds that the various reports of 
radiological findings and medical records are new in that 
they were not previously before the Board.  The Veteran's 
assertions are not new as they echo those put forth by him in 
written statements submitted in connection with his claim for 
VA compensation for a back disorder.

Looking, however, at the new evidence in light of the record 
as a whole, the Board presumes its credibility but finds that 
it is not material nor does it contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's claimed back disorder.  Specifically, the medical 
reports and findings do not relate to a conclusion that the 
Veteran's claimed low back disorder had its origin in active 
military service, which is necessary to substantiate his 
claim.  Furthermore, the evidence is cumulative and redundant 
of evidence previously submitted as it shows that the Veteran 
has a back disorder but fails to offer objective evidence 
that his back disorder had its beginning during active 
military service or that such back disorder was aggravated 
during active military service.  Therefore, because the 
evidence of record is missing one element necessary to allow 
a claim of entitlement to service connection, (i.e., medical 
evidence linking the current disability to the in-service 
injury), it does not raise a reasonable possibility of 
substantiating the claim and cannot be deemed new and 
material for purposes of reopening the claim.  As such, the 
Board will not here reach the question of whether the 
Veteran's low back disorder was incurred during service 
because new and material evidence sufficient to reopen the 
claim has not been received.  

	B.  Pericarditis

The Board denied the Veteran's claim for service connection 
for chronic heart disease (claimed now as pericarditis) by 
appellate decision dated January 1974 on the basis that 
chronic heart disease was not incurred or aggravated in 
active service nor presumed to be so.  That decision was 
final.  See 38 U.S.C.A. § 7104.

In June 2001, the Veteran submitted his current request to 
reopen his claim for service connection for pericarditis.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Since the Veteran's request to reopen his claim for service 
connection for pericarditis was received by the RO prior to 
August 29, 2001 the unrevised version of 38 C.F.R. § 
3.156(a), which defines "new and material evidence," will be 
applied.  

To determine whether new and material evidence has been 
submitted since the January 1974 Board decision, the Board 
must compare the evidence of record at the time of that 
decision with the evidence of record received since that 
decision.  

The relevant evidence of record in January 1974 consisted of 
service medical records, VA Hospital summary report showing 
the Veteran was admitted for nineteen days from July 1972 to 
August 1972.  Progress reports during this hospitalization 
show assessments of pericarditis with pericardia effusion and 
or pericardial fibrosis.  Also, a hospital summary report 
from VA Hospital for a period of hospitalization for twenty-
three days from August 1972 to September 1972, which reveals 
he underwent pericardial-pleural open biopsy thoracic 
surgery, which showed only non-specific inflammation with no 
granulomatous disease seen.  It was reported that there was 
no sign of tuberculosis.  His diagnosis was pericarditis and 
cardiomyopathy of unknown etiology.  It was also noted that 
the Veteran had had a viral infection.  In addition, a 
hospital summary report from VA Hospital for a period of 
twenty-days from July 1973 to August 1973 was included.  In 
that report the Veteran's chief complaint was fatigability, 
electrocardiograms were within normal limits and chest x-ray 
was normal except for generalized enlarged heart.  The 
diagnosis was "Observed and examined for heart disease, not 
found." In addition, the evidence includes a statement by 
the Veteran that he had not been under a medical examination 
for treatment of an enlarged heart condition or any 
residuals.  The condition, he stated was demonstrated in July 
1972 when he became ill while working on a construction 
project in West Point, Georgia.  He saw a medical doctor who 
took x-rays which showed an extremely large heart and the 
lungs were not visible.  He subsequently had surgery at a VA 
Hospital.  

In sum, the evidence in January 1974 indicated that the 
Veteran was first treated for a heart disorder in 1972 
following his discharge from service.  However, none of the 
evidence indicated that the claimed heart disorder was 
attributable to the Veteran's period of active duty service.  
As such, the Board denied the Veteran's appeal, and that 
decision was final.  It is therefore not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7104.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim for 
service connection for pericarditis is evidence added to the 
record since the January 1974 Board decision.  See Evan, 
supra at 285.

Since that decision, the RO received an August 1987 medical 
statement by Dr. REW showing heart disease by history, exact 
type not discernible on examination, radiological findings 
from 1992 to 1996 showing impressions of pericardial fat pad 
of both cardiophrenic angles, probable scarring in 
pericardiac regions of the lungs due to post surgical change 
and chronic pericardiac pleural and parenchymal scarring, a 
March 1996 VA general medical compensation and pension 
examination report, which shows in relevant part, a diagnosis 
of history of pericarditis status post pericardial window, a 
January 2001 VA compensation and pension examination report 
for diabetes mellitus, which shows a diagnosis of remote 
peri-cardial effusion status post peri-cardial window, 
discharge summary report of SE Alabama Medical Center dated 
in 2000 and shows the Veteran underwent a cardiac 
catheterization procedure, 2001 progress note of Dr. RMW 
showing diagnosis of minimal coronary artery disease and 
history of arrhythmia, and pacemaker placement, consultation 
report from private physician dated February 1988 and 
received at the RO January 2003 shows impression of possible 
resolving pericarditis, no evidence of significant infection, 
Mizell Memorial Hospital reports from February 1998 to April 
2002, medical reports of Dr. RMW from August 1989 to April 
2002, SE Alabama Medical Center medical reports for August 
2000 to November 2002, SE Cardiology Clinic, Inc. medical 
reports from August 2000 to May 2002, April 2001 VAMC 
examination report includes assessment of coronary artery 
disease, status post myocardial infarction, status post 
catheterization and pacemaker placement, December 2005 VAMC 
examination report includes assessment of coronary artery 
disease, and January 1996 favorable SSA decision and medical 
records used in support of the grant of SSA disability 
benefits.

The Board notes that this evidence was not previously 
submitted and is therefore new and the credibility of the 
evidence is presumed.  See Kutscherousky, supra; see also 
Justus, supra.  However, the new evidence does not bear 
directly and substantially upon the issue of whether the 
Veteran's claimed pericarditis is a result of an incident 
which occurred during his active military service or related 
to a chronic heart condition that was manifested within one 
year after his discharge from service.  Nor does the new 
evidence contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's claimed 
heart disorder.  See Hodge, supra.  Moreover, the evidence is 
cumulative and redundant of evidence previously submitted as 
it shows that the Veteran was treated for a heart disorder 
after his discharge from service but fails to offer objective 
evidence that such heart disorder is related to his active 
military service or qualify as a presumptive heart condition.  

As the evidence of record does not show an essential element 
to allow a claim of entitlement to service connection (i.e., 
medical evidence linking the current disability to an 
incident in service or the manifestation of a chronic 
disorder within one year from the date of separation from 
such service), it does not raise a reasonable possibility of 
substantiating the claim for pericarditis and, thus, cannot 
be deemed new and material.  As such, the Board will not here 
reach the question of whether the Veteran's pericarditis is 
related to service because new and material evidence 
sufficient to reopen the claim has not been received.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denials for a 
back disorder and pericarditis is not new and material, as 
contemplated by the pertinent law and regulations.  Such 
additional evidence, therefore, cannot serve as a basis to 
reopen the Veteran's claims for service connection for a back 
disorder and for pericarditis.  The appeals are denied.

ORDER

New and material evidence not having been received, the 
application to reopen a claim of service connection for a 
back disorder is denied.  

New and material evidence not having been received, the 
application to reopen a claim of service connection for 
pericarditis is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


